
	
		II
		112th CONGRESS
		1st Session
		S. 1801
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain provisions of the Creating Small Business Jobs Act of 2010, and for
		  other purposes.
	
	
		1.Short
			 title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Jobs Tax
			 Extenders Act of 2011.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				etc.
					Sec. 2. Findings.
					TITLE I—Extension of small business tax relief
					Sec. 101. Extension of temporary exclusion of 100 percent of
				gain on certain small business stock.
					Sec. 102. Extension of 5-year carryback of general business
				credits of eligible small businesses.
					Sec. 103. Extension of alternative minimum tax rules for
				general business credits of eligible small businesses.
					Sec. 104. Extension of temporary reduction in recognition
				period for built-in gains tax.
					Sec. 105. Extension of increased expensing limitations and
				treatment of certain real property as section 179 property.
					Sec. 106. Extension of bonus depreciation.
					Sec. 107. Extension of special rule for long-term contract
				accounting.
					Sec. 108. Extension of increased amount allowed as a deduction
				for start-up expenditures.
					Sec. 109. Extension of allowance of deduction for health
				insurance in computing self-employment taxes.
					TITLE II—Offsetting provisions
					Sec. 201. Expansion of affordability exception to individual
				mandate.
				
			2.FindingsCongress makes the following
			 findings:
			(1)A vibrant and
			 growing small business sector is critical to the recovery of the economy of the
			 United States.
			(2)Small businesses
			 represent 99.7 percent of all employer firms and generate approximately
			 two-thirds of net new jobs.
			(3)Broadening the
			 tax base and lowering statutory rates through comprehensive tax reform is
			 preferable to short term tax rate extensions.
			(4)There is no
			 consensus on Congressional passage and implementation of such reform at this
			 time; it is therefore critical that tax relief for small businesses promulgated
			 in the Small Business Jobs Act of 2010 be extended.
			IExtension of
			 small business tax relief
			101.Extension of
			 temporary exclusion of 100 percent of gain on certain small business
			 stock
				(a)In
			 generalParagraph (4) of section 1202(a) is amended—
					(1)by striking
			 January 1, 2012 and inserting January 1, 2013,
			 and
					(2)by striking
			 and
			 2011 and inserting 2011,
			 and 2012
			 in the heading thereof.
					(b)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after December 31, 2011.
				102.Extension of
			 5-year carryback of general business credits of eligible small
			 businesses
				(a)In
			 generalSubparagraph (A) of section 39(a)(4) is amended by
			 or 2011 after 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to credits
			 determined in taxable years beginning after December 31, 2010.
				103.Extension of
			 alternative minimum tax rules for general business credits of eligible small
			 businesses
				(a)In
			 generalSubparagraph (A) of section 38(c)(5) is amended by
			 or 2011 after 2010.
				(b)Effective
			 dateThe amendments made by this section shall apply to credits
			 determined in taxable years beginning after December 31, 2010, and to
			 carrybacks of such credits.
				104.Extension of
			 temporary reduction in recognition period for built-in gains tax
				(a)In
			 generalClause (ii) of section 1374(d)(7)(B) is amended by
			 inserting or 2012, after 2011.
				(b)Conforming
			 amendmentThe heading for section 1372(d)(7)(B) is amended by
			 striking and
			 2011 and inserting 2011, and
			 2012.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				105.Extension of
			 increased expensing limitations and treatment of certain real property as
			 section 179 property
				(a)In
			 generalSection 179(b) is amended—
					(1)by striking
			 2010 or 2011 each place it appears in paragraph (1)(B) and
			 (2)(B) and inserting 2010, 2011, or 2012,
					(2)by striking
			 2012 each place it appears in paragraph (1)(C) and (2)(C) and
			 inserting 2013, and
					(3)by striking
			 2012 each place it appears in paragraph (1)(D) and (2)(D) and
			 inserting 2013.
					(b)Inflation
			 adjustmentSubparagraph (A) of section 179(b)(6) is amended by
			 striking 2012 and inserting 2013.
				(c)Computer
			 softwareSection 179(d)(2)(A)(ii) is amended by striking
			 2013 and inserting 2014.
				(d)ElectionSection
			 179(c)(2) is amended by striking 2013 and inserting
			 2014.
				(e)Special rules
			 for treatment of qualified real propertySection 179(f)(1) is
			 amended by striking 2010 or 2011 and inserting 2010,
			 2011, or 2012.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				106.Extension of
			 bonus depreciation
				(a)In
			 generalParagraph (2) of section 168(k) is amended—
					(1)by striking
			 January 1, 2014 in subparagraph (A)(iv) and inserting
			 January 1, 2015, and
					(2)by striking
			 January 1, 2013 each place it appears and inserting
			 January 1, 2014.
					(b)100 percent
			 expensingParagraph (5) of section 168(k) is amended—
					(1)by striking
			 January 1, 2013 and inserting January 1, 2014,
			 and
					(2)by striking
			 January 1, 2012 each place it appears and inserting
			 January 1, 2013.
					(c)Extension of
			 election To accelerate the AMT credit in lieu of bonus depreciation
					(1)In
			 generalSubclause (II) of section 168(k)(4)(D)(iii) is amended by
			 striking 2013 and inserting 2014.
					(2)Round 3
			 extension propertyParagraph (4) of section 168(k) is amended by
			 adding at the end the following new subparagraph:
						
							(J)Special rules
				for round 3 extension property
								(i)In
				generalIn the case of round 3 extension property, this paragraph
				shall be applied without regard to—
									(I)the limitation
				described in subparagraph (B)(i) thereof, and
									(II)the business
				credit increase amount under subparagraph (E)(iii) thereof.
									(ii)Taxpayers
				previously electing accelerationIn the case of a taxpayer who
				made the election under subparagraph (A) for its first taxable year ending
				after March 31, 2008, a taxpayer who made the election under subparagraph
				(H)(ii) for its first taxable year ending after December 31, 2008, or a
				taxpayer who made the election under subparagraph (I)(iii) for its first
				taxable year ending after December 31, 2010—
									(I)the taxpayer may
				elect not to have this paragraph apply to round 3 extension property,
				but
									(II)if the taxpayer
				does not make the election under subclause (I), in applying this paragraph to
				the taxpayer the bonus depreciation amount, maximum amount, and maximum
				increase amount shall be computed and applied to eligible qualified property
				which is round 3 extension property.
									The amounts described in subclause (II)
				shall be computed separately from any amounts computed with respect to eligible
				qualified property which is not round 2 extension property.(iii)Taxpayers not
				previously electing accelerationIn the case of a taxpayer who
				neither made the election under subparagraph (A) for its first taxable year
				ending after March 31, 2008, nor made the election under subparagraph (H)(ii)
				for its first taxable year ending after December 31, 2008, nor made the
				election under subparagraph (I)(iii) for its first taxable year ending after
				December 31, 2010—
									(I)the taxpayer may
				elect to have this paragraph apply to its first taxable year ending after
				December 31, 2011, and each subsequent taxable year, and
									(II)if the taxpayer
				makes the election under subclause (I), this paragraph shall only apply to
				eligible qualified property which is round 3 extension property.
									(iv)Round 3
				extension propertyFor purposes of this subparagraph, the term
				round 3 extension property means property which is eligible
				qualified property solely by reason of the extension of the application of the
				special allowance under paragraph (1) pursuant to the amendments made by
				section 7(a) of the Small Business Jobs Tax
				Extenders Act of 2011 (and the application of such extension to
				this paragraph pursuant to the amendment made by section 7(c)(1) of such
				Act).
								.
					(d)Conforming
			 amendments
					(1)The heading for
			 subsection (k) of section 168 is amended by striking January 1, 2013 and
			 inserting January 1,
			 2014.
					(2)The heading for
			 clause (ii) of section 168(k)(2)(B) is amended by striking
			 pre-January 1,
			 2013 and inserting pre-January 1, 2014.
					(3)Paragraph (5) of
			 section 168(l) is amended—
						(A)by striking
			 and at the end of subparagraph (A),
						(B)by redesignating
			 subparagraph (C) as subparagraph (B), and
						(C)by inserting
			 after subparagraph (A) the following new subparagraph:
							
								(B)by substituting
				January 1, 2013 for January 1, 2014 in clause (i)
				thereof,
				and
								.
						(4)Subparagraph (C)
			 of section 168(n)(2) is amended by striking January 1, 2013 and
			 inserting January 1, 2014.
					(5)Subparagraph (D)
			 of section 1400L(b)(2) is amended by striking January 1, 2013
			 and inserting January 1, 2014.
					(6)Subparagraph (B)
			 of section 1400N(d)(3) is amended by striking January 1, 2013
			 and inserting January 1, 2014.
					(e)Effective
			 datesThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011, in taxable years ending after such
			 date.
				107.Extension of
			 special rule for long-term contract accounting
				(a)In
			 generalClause (ii) of section 460(c)(6)(B) is amended by
			 striking January 1, 2011 (January 1, 2012 and inserting
			 January 1, 2012 (January 1, 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2010.
				108.Extension of
			 increased amount allowed as a deduction for start-up expenditures
				(a)In
			 generalParagraph (3) of section 195(b) is amended—
					(1)by inserting
			 or 2011 after 2010, and
					(2)by inserting
			 and
			 2011 in the heading thereof.
					(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2010.
				109.Extension of
			 allowance of deduction for health insurance in computing self-employment
			 taxes
				(a)In
			 generalParagraph (4) of section 162(l) is amended by striking
			 December 31, 2010 and inserting December 31,
			 2011.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				IIOffsetting
			 provisions
			201.Expansion of
			 affordability exception to individual mandateSection 5000A(e)(1) is amended by striking
			 8 percent each place it appears and inserting 5
			 percent.
			
